Title: To George Washington from Otho Holland Williams, 18 April 1789
From: Williams, Otho Holland
To: Washington, George



Sir
Baltimore 18th April 1789.

The honor of being known to your Excellency will, I trust, excuse my omiting to mention the circumstances which have rendered me, in some degree, dependant upon Government for employment, and for support.
Your Excellency has been informed that my public Services have been acknowledged by an appointment, in this state, to the most considerable office in the llection of the Imposts. As

that appointment will be superceeded by the powers vested in the new federal Government, I write to solicit your Excellency’s gracious attention to my hopes of being continued.
Conscious that the Interest, and the Dignity, of Government will not admit of the influence of private friendship in public appointments I rest my hopes of your Excellency’s approbation entirely upon my experience, and knowledge of the business, and upon a character for assiduity, and Integrity which, I flatter myself, I have been fortunate enough to establish. I have the honor to be Your Excellency⟨’s⟩ most Obedient and Most Humble Servant

O.H. Williams

